Exhibit 10.39

 

CONFIDENTIAL TREATMENT REQUESTED

Redacted Portions are indicated by [****]

 

CRO SERVICES AGREEMENT

 

This CRO Services Agreement (“Agreement”) is made effective as of the 15th day
of September 2004 by and between BioMarin Pharmaceutical Inc., a Delaware
corporation (“BIOMARIN”), and Kendle International Inc., an Ohio corporation
(“CRO”).

 

WHEREAS, BIOMARIN is sponsoring a series of clinical trials in support of
marketing approval for the Study Drug; and

 

WHEREAS, CRO is knowledgeable and experienced in the design, management and
conduct of clinical trials and studies; and

 

WHEREAS, BIOMARIN wishes to retain CRO, and CRO wishes to be retained by
BIOMARIN, to provide certain services to BIOMARIN on the terms and conditions
set forth herein;

 

NOW, THEREFORE, BIOMARIN and CRO hereby agree as follows:

 

  1. Definitions.

 

As used in this Agreement, certain capitalized terms shall have the meaning set
forth herein:

 

Act means the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et. seq., as
from time to time amended.

 

Cure Period means thirty (30) calendar days or if a default involves failure to
pay money then five (5) business days or such other time specified in a notice
of default provided pursuant to Section 5(C) as may be required to conform to a
schedule imposed by a governmental authority that relates to the cause of the
default or as may be necessary to prevent or limit harm to any person
participating in the Study.

 

Disputed Services means Services that are not provided in a Timely and/or
Professional manner.

 

Disputed Services Notice means written notice of Disputed Services.

 

ICH GCPs means Good Clinical Practices formulated by the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use.

 

Key Personnel means the personnel identified in a Scope of Work.

 

Materials means (in whatever form or medium): the Protocol and related documents
or information provided by BIOMARIN or provided, developed, used or generated in
connection with the Study by BIOMARIN or CRO except CRO Intellectual Property
(as defined in Section 7(E)); devices and substances, including the Study Drug;
all regulatory forms, records and documents; and all clinical data generated,
obtained or gathered by CRO as a result of or in connection with the conduct of
the Study.

 

Pass Through Costs means the actual and necessary expenses included in a Study
Budget incurred by CRO to provide the Services.



--------------------------------------------------------------------------------

Professional means that the Services have been provided as specified in a Scope
of Work in a technically competent manner in view of industry standards and
applicable legal requirements including, but not limited to, the Act, 21 CFR
Part 312, ICH GCPs and applicable industry guidance developed by the US Food and
Drug Administration.

 

Project Management Plan means the plan detailing the services, schedule and SOPs
to be followed in managing the Studies that will be agreed to by the parties.

 

Protocol means the plans for clinical trials numbered BMRN PKU-001, BMRN
PKU-003, BMRN PKU-004 that have been previously provided to CRO and are
incorporated herein by reference and any other protocol attached hereto that is
the subject of a Scope of Work. The title pages for Protocols BMRN PKU-001, BMRN
PKU-003, BMRN PKU-004 are attached hereto as Exhibit A.

 

Scope of Work means specifically Exhibit B or any other exhibit attached hereto
that describe the nature, frequency and costs of Services to be provided by CRO
for a Study or Studies and further, identifies the Key Personnel and those
sponsor responsibilities that are to be transferred to CRO by BIOMARIN in
accordance with the Act.

 

Services mean site qualification, monitoring, and any other services provided by
CRO as specified in a Scope of Work.

 

SOP means standard operating procedures.

 

Study or Studies means the clinical trials conducted pursuant to the
Protocol(s).

 

Study Budget means the fees and Pass Through Costs to be paid CRO by BIOMARIN
for Services provided pursuant to a Scope of Work that is incorporated in such
Scope of Work.

 

Study Drug means 6R-BH4, also known as Phenoptin™, and any other drug tested in
a Study.

 

Timely means that Services are provided in accordance with the schedule and/or
frequency set forth in a Scope of Work.

 

  2. Provision of Services.

 

  A. Services. Pursuant to the terms of this Agreement, CRO shall provide on
behalf of BIOMARIN certain Services in connection with the Studies more
particularly described in the Scope of Work. To the extent that the terms of
this Agreement and a Scope of Work conflict, the terms of this Agreement shall
prevail unless the conflicting provision expressly provides otherwise. CRO shall
perform the Services in accordance with applicable laws and regulations and in
accordance with the SOPs designated in the Project Management Plan. The SOP(s)
are subject to revision from time to time by BIOMARIN and BIOMARIN shall provide
CRO notice of such revisions. If any such SOP revision can reasonably be
expected to adversely affect the budget or timelines of the Services or a Study,
CRO shall submit to BIOMARIN revised cost estimates or timelines for BIOMARIN’s
approval, which shall not be unreasonably withheld.

 

  B. Default. Failure to complete any Services in a Timely and Professional
manner shall constitute a material breach of this Agreement. In the event of any
failure by CRO to complete any Services in a Timely and Professional manner,
BIOMARIN shall have the option to provide CRO a Disputed Services Notice
pursuant to Section 4(C) or a notice of default pursuant to Section 5(C), or
both, and shall not be precluded from utilizing any other remedies available to
it under this Agreement or applicable law.

 

2



--------------------------------------------------------------------------------

  3. Transfer of Obligations/Key Personnel.

 

Certain specific sponsor obligations transferred by BIOMARIN to CRO in
connection with the Studies shall be identified in the Scope of Work that may be
on a separate attachment to the Scope of Work under the heading “Transfer of
Obligations.” BIOMARIN shall retain those responsibilities not expressly
transferred thereby. Except for those obligations expressly transferred from
BIOMARIN to CRO, BIOMARIN shall at all times be deemed to be the “sponsor” of
each Study pursuant to the terms of the Act. CRO acknowledges that any decision
by BIOMARIN to transfer obligations to CRO hereunder will be made based on,
among other things, BIOMARIN’s reliance on the assignment of Key Personnel. So
long as Key Personnel remain in the employ of CRO and their performance does not
decline, and so long as the Key Personnel are not promoted, disabled or ill, CRO
agrees that it will not substitute persons for any Key Personnel or materially
reduce the time commitment of Key Personnel without the prior written consent of
BIOMARIN, which consent shall not be unreasonably withheld.

 

  4. Payment of Fees and Expenses.

 

  A. Study Budget. In consideration of the performance of the Services, CRO
shall be paid the amounts set forth in the Study Budget, except as further
specified in Attachment 4 of Exhibit B. The aggregate fees and expenses payable
by BIOMARIN to CRO for the Services shall not exceed the fees and expenses
specified in the Study Budget unless otherwise authorized in writing by
BIOMARIN. In the event that the Study Budget provides that certain fees and
expenses are estimates only, BIOMARIN’s obligations to pay amounts in excess of
such estimates shall be expressly conditioned upon BIOMARIN receiving detailed
advanced notice of CRO’s anticipated budget overages, and the reasons therefor,
all of which must be satisfactory to BIOMARIN in its sole discretion. In
addition, BIOMARIN shall only be obligated to pay the Pass Through Costs upon
receipt of documentation of such expenses reasonably satisfactory to BIOMARIN.

 

  B. Invoice. CRO shall provide BIOMARIN an invoice for completed Services
detailing fees and any Pass Through Costs incurred as specified in the Study
Budget. Invoices shall describe in detail the Services performed and expenses
incurred for such Services, and shall meet the requirements specified in this
Section 4. Except with regard to Disputed Services and except as otherwise
provided herein, BIOMARIN shall submit payment in full for all invoices within
[****] following receipt of such invoices from CRO.

 

  C.

Disputed Amounts. Payments due pursuant to a Study Budget, shall be paid in
accordance with this Agreement when BIOMARIN has determined, in its reasonable
discretion, that CRO has fulfilled its current responsibilities in a Timely and
Professional manner except when an incident occurs that is outside of CRO’s
reasonable control. In the event that BIOMARIN determines that any Services have
not been completed in a Timely or Professional manner, it shall provide a
Disputed Services Notice to CRO together with a detailed description of the
basis for such determination, within thirty (30) days of acquiring knowledge of
the events or omissions leading to BIOMARIN’s determination that such tasks have
not been completed in a Timely or Professional manner. Notwithstanding any
Disputed Services Notice, BIOMARIN shall be obligated to pay any outstanding
amounts for Services not disputed in a Disputed Services Notice

 

3



--------------------------------------------------------------------------------

when due. To the extent BIOMARIN reasonably believes a portion of any Services
were not performed in a Timely or Professional manner, BIOMARIN shall not be
obligated to pay any outstanding amounts for the Disputed Services until after
BIOMARIN has reasonably determined CRO has cured all deficiencies identified by
BIOMARIN and has submitted to BIOMARIN an adequate plan of correction, within
the time frame requested by BIOMARIN in its Disputed Services Notice, to
reasonably ensure that such deficiencies will not occur in the future. CRO shall
be deemed to have cured a scheduling or frequency deficiency if it has provided
all of the services that it was required to provide within the time frames set
forth in a revised schedule approved by BIOMARIN. In the event that BIOMARIN has
reasonably determined CRO has not cured all such deficiencies or has not
submitted an adequate plan of correction within the required time frame as
provided herein that is satisfactory to BIOMARIN, BIOMARIN may provide CRO a
notice of default as provided in Section 5(C). Notwithstanding the foregoing,
upon CRO’s failure to complete any Services in a Timely and Professional manner,
BIOMARIN may, at its option, provide CRO a notice of default pursuant to Section
5(C) in lieu of providing a Disputed Services Notice pursuant to this Section 4.

 

  E. Change in Scope. In the event BIOMARIN requests CRO to perform tasks beyond
the Services set forth in the Scope of Work or requests CRO to reduce or
otherwise modify the Services set forth in the applicable Scope of Work, CRO
shall proceed as follows: consistent with the desire of both parties not to
disrupt the ongoing progress of any Study, CRO shall use its best efforts to (i)
submit proposed amendments to the applicable Scope of Work to cover such
additional, reduced or modified tasks prior to commencing such tasks as well as
an amended Study Budget should the modification of tasks affect the Study
Budget; (ii) submit a new Scope of Work with a new Study Budget; and/or (iii)
obtain written authorization from BIOMARIN to proceed with such tasks prior to
final agreement on an amended or new Scope of Work. Both parties agree to use
good faith efforts to negotiate and agree upon an amended or new Scope of Work
as soon as practicable.

 

  F. Contract Currency. All direct or other professional fees owed to CRO for
Services performed under this Agreement shall generally be invoiced to and paid
by BIOMARIN in the Contract Currency, which shall be defined as the currency
designated in Exhibit B.

 

1. Since pricing and subsequent invoicing are denominated in U.S. dollars while
at least a portion of expenditure on the services provided will arise in one or
more different currencies, and the contract pricing totals do not include a
margin to cover currency exchange rate fluctuations (“CERF”), the parties agree
to review CERF’s every three months throughout the term of this Agreement in
accordance with this Section 4(F).

 

2. The contract pricing is based on the following exchange rates : 1 US dollar =
.5466 Pounds Sterling = .8233Euro. Provided no currency in which expenditure
occurs increases or decreases by more than 3% with respect to the US Dollar, the
review will conclude that no adjustment to the original pricing is required in
relation to the services provided to that date.

 

3. Where a CERF between the U.S. dollar and any other currency of expenditure
exceeds 3%, one party will have the potential for gain and the other will have
the potential for unacceptable and unintentional loss. Both parties agree that
where this occurs it will be necessary to adjust the pricing of the services to
eliminate any loss that would otherwise be incurred by the CRO or BIOMARIN
through no fault of either party.

 

4



--------------------------------------------------------------------------------

4. Sponsor agrees that if a CERF produces an unscheduled loss not specifically
included in the contract price, BIOMARIN will agree to a positive price
adjustment (i.e. a payment to the CRO) in relation to the services affected,
with the effect of offsetting this loss in its entirety.

 

5. The CRO agrees that if a CERF produces an unscheduled gain not included in
the contract price, the CRO will agree to a negative price adjustment (i.e. a
reduction in price) in relation to the services affected, with the effect of
offsetting this gain in its entirety. In the calculation of the adjustments
referred to above, the % CERF will be multiplied by the proportion of service
pricing that is denominated in the currencies that have been subject to the
CERF, and these services will then be invoiced at the adjusted prices until
reviewed by the parties, unless otherwise agreed by the parties.

 

  5. Term and Termination.

 

  A. Commencement. The term of this Agreement shall commence as of the date
first written above and shall terminate upon performance in full of all Services
described in every Scope of Work, unless earlier terminated in accordance with
the terms hereof. The parties may terminate this Agreement or a specific Scope
of Work as provided herein except that, in the event this Agreement is
terminated, every Scope of Work shall be terminated prior to or simultaneous
with the effective date of termination of this Agreement, unless otherwise
specifically agreed by the parties.

 

  B. Termination. This Agreement or any Scope of Work may be terminated
immediately upon written notice from BIOMARIN to CRO, in the following
circumstances:

 

  (1) Authorization and approval to perform a Study, for which Services are
provided hereunder, is withdrawn by the FDA, or other applicable regulatory
authority, on a permanent or temporary basis;

 

  (2) Animal, human or toxicological test results, in the reasonable
determination of BIOMARIN, support immediate termination of the Study; or

 

  (3) The emergence of adverse events that, in the sole determination of
BIOMARIN, supports immediate termination or suspension of the Study.

 

  C.

Notice of Default/For Cause Termination. If either party (“defaulting party”)
shall be in default of its obligations under this Agreement (including, without
limitation, any failure by CRO to perform any of the Services in a Timely and
Professional manner), then the other party (the “non-defaulting party”) may give
notice to the defaulting party in writing of any such default. The defaulting
party shall have the Cure Period from the date of receipt of such notice within
which to cure such default. If, in the discretion of the non-defaulting party,
reasonably exercised, such default has not been cured by the expiration of the
Cure Period, at anytime thereafter until such default has been cured, the
non-defaulting party may terminate this Agreement or a Scope of Work immediately
upon written notice to the defaulting party. Such written notice shall state the
effective date of termination, which may be immediately. Either party hereto may
terminate this Agreement immediately upon the occurrence of an “Insolvency
Event” with respect to

 

5



--------------------------------------------------------------------------------

the other party. For purposes of this Agreement, “Insolvency Event” shall mean
(1) a party or any of its subsidiaries shall commence a voluntary proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any action to authorize any of the
foregoing; (2) an involuntary case or other proceeding shall be commenced
against a party or any of its subsidiaries seeking liquidation, reorganization
or other relief with respect to it or its debts under bankruptcy, insolvency or
other similar law or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of sixty (60) days; or (3) an order for relief shall
be entered against a party or any of its subsidiaries under the federal
bankruptcy laws now or hereafter in effect.

 

  D. No Cause Termination. BIOMARIN may terminate this Agreement or any Scope of
Work with at least sixty (60) days written notice; provided, however, that such
notice may specify immediate suspension of recruitment or enrollment of Study
subjects. CRO agrees to cooperate with the terms of any such notice.

 

  E. CRO Obligations Upon Early Termination. Both CRO and BIOMARIN recognize
that early termination of this Agreement or a Scope of Work requires both
discussion and coordination between the parties to ensure patient safety,
continuity of treatment (if appropriate) and compliance with all applicable
regulations. Upon early termination of this Agreement or a Scope of Work, CRO
shall cooperate with BIOMARIN to provide for an orderly cessation of the
applicable Services. CRO further agrees that it will take no action or forego
taking action if such action or forbearance would in any manner jeopardize
patient safety or the utility, quality or integrity of the Study or violate or
cause BIOMARIN to violate any applicable laws. In addition, unless otherwise
stipulated by BIOMARIN, CRO shall perform such Services as are reasonably
necessary in connection with the orderly wind-down of the Study or the transfer
of CRO’s responsibilities to BIOMARIN or BIOMARIN’s designee. Upon receipt of
detailed written instructions from BIOMARIN regarding the scope of tasks to be
taken by CRO in connection with termination of this Agreement or any Scope of
Work or of CRO’s duties hereunder or thereunder, CRO shall submit a reasonable
budget prepared in good faith to BIOMARIN within five (5) business days of
receipt of such instructions for BIOMARIN’s approval. The instruction for wind
down services and approved budget are referred to herein as the “Wind Down
Plan.”

 

Notwithstanding anything herein to the contrary, CRO shall transfer to BIOMARIN
the Materials obtained or developed by CRO pursuant to this Agreement as soon as
reasonably practical as agreed between the parties but in no event later than
sixty (60) days. CRO may retain an archival copy of all Materials provided to
BIOMARIN or developed or used in connection with the Study, provided that such
archival copy remains subject to the confidentiality obligations set forth in
Section 6. If BIOMARIN should request CRO to store the Materials beyond
termination or expiration of this Agreement, BIOMARIN will reimburse CRO for its
maintenance and storage costs.

 

6



--------------------------------------------------------------------------------

  F. Other Remedies. CRO acknowledges and agrees that transfer of the Materials
are critically important to BIOMARIN and that failure of CRO to comply with its
obligations regarding the transfer of the Materials to BIOMARIN would cause
BIOMARIN irreparable harm for which there is no adequate remedy at law.
Accordingly, CRO admits that in the event of a breach by CRO of its obligations
to transfer the Materials to BIOMARIN, upon the filing of a complaint by
BIOMARIN, a court of competent jurisdiction may issue an order enjoining or
restraining CRO from refusing or failing to transfer the Materials and requiring
CRO to take any other action the court deems necessary. Nothing herein contained
will be construed as prohibiting BIOMARIN from pursuing any other remedies
available at law or in equity for any breach or threatened breach of this
Agreement.

 

  G. BIOMARIN Obligations Upon Early Termination. Upon early termination of this
Agreement, BIOMARIN shall promptly compensate CRO for all Services actually
performed hereunder prior to the effective date of termination including those
Services actually performed towards completion of a unit or milestone, for which
Services CRO has not yet been compensated and for non-cancelable expenses
incurred by CRO pursuant to the approved Study Budget, or shall pay such
compensation if applicable, in accordance with the budget included in the Wind
Down Plan. BIOMARIN’s obligation to compensate CRO is subject, however, to
BIOMARIN’s rights hereunder to withhold payments in the event of a breach or
failure to perform such Services in a Timely and Professional Manner and
provided further that CRO has first transferred the Materials requested by
BIOMARIN. Further, BIOMARIN shall reimburse CRO for all Pass Through Costs
expressly approved by BIOMARIN as provided herein.

 

  6. Confidentiality.

 

  A. Confidential Information. During the term of this Agreement the parties may
exchange confidential or proprietary information. In each case the party
disclosing the confidential information will be the “Disclosing Party” and the
recipient of the information will be the “Recipient,” as such terms are used
herein. The Materials and any and all inventions, products, product development
plans, standard operating procedures, costs, profits, markets, sales, services,
investigator lists, key personnel, pricing policies, billing rates, operational
methods, trade secrets, know-how, scientific and technical processes, technical
and business information, patent information, structures, models, techniques,
formula, processes, compositions, compounds, apparatus, specifications, samples,
ideas, other business affairs and methods, plans for future developments, and
other information not readily available to the public relating to the Disclosing
Party or to any aspect of the business of the Disclosing Party or of the
business of any affiliate of the Disclosing Party (collectively, the
“Confidential Information”) shall be treated as confidential information,
regardless of whether or not marked as proprietary or confidential. Confidential
Information may be disclosed orally, visually or in tangible form (whether by
document, electronic media, or other form).

 

  B.

Non-Disclosure. The Recipient agrees to hold the Disclosing Party’s Confidential
Information in confidence and shall use such Confidential Information only for
the purpose of performing the Services. The Recipient shall not reproduce the
Confidential Information, or disclose any Confidential Information to any third
party, without prior

 

7



--------------------------------------------------------------------------------

written approval of the Disclosing Party. The Recipient agrees to protect the
Confidential Information with at least the same degree of care as it normally
exercises to protect its own proprietary information of a similar nature, but in
any case using no less than a reasonable degree of care. The Recipient shall
take all appropriate steps to ensure that all of its employees, consultants,
affiliates or others only receive the Disclosing Party’s Information on a
need-to-know basis, within the scope of this Agreement, and then, only if such
parties are bound by obligations of confidentiality substantially similar to the
terms of this Section 6; provided, however, that CRO shall not disclose
BIOMARIN’s Confidential Information to anyone other than Key Personnel of CRO
without BIOMARIN’s prior written consent. Without limiting any other provision
of this Section 6, the Recipient shall not use the Disclosing Party’s
Information, in whole or in part, to compete with the Disclosing Party, to
develop blocking technology, or otherwise to damage the Disclosing Party or to
enable or assist any other person in doing so.

 

  C. No Transfer of Rights. Nothing in this Section 6 shall be construed as
granting or implying any license or right under any trademark, service mark,
patent, copyright or any other intellectual property right. None of the
Confidential Information which may be disclosed by the Disclosing Party shall
constitute any representation, warranty, assurance, guarantee or inducement by
the Disclosing Party to the Recipient, including, without limitation, with
respect to the non-infringement of intellectual property rights, or other rights
of third persons, or as representing any commitment to enter into any additional
agreement, by implication or otherwise.

 

  D. Return/Destruction of Confidential Information. The Recipient, upon the
written request of the Disclosing Party, shall, at the option of the Disclosing
Party, (i) return, at the Disclosing Party’s expense, or (ii) destroy, all
tangible or electronic forms of the Confidential Information; provided, however,
that the Recipient may retain a single copy of the Confidential Information and
related materials in its archives solely for the purpose of ensuring its
compliance with this Agreement and applicable laws, provided that the single
copy is maintained in a secure system and remains subject to the confidentiality
obligations of this Section 6. The Recipient agrees to provide a written
certification of destruction in accordance with clause (ii) above upon the
written request of the Disclosing Party.

 

  E. Length of Obligation. The obligations of the Recipient with respect to
Confidential Information set forth herein shall continue for a period of seven
(7) years from the date of disclosure of Confidential Information, or for a
longer period if so required by law, unless otherwise specified in a writing
signed by both of the parties.

 

  F. Exceptions. For purposes of this Agreement, Confidential Information shall
not include:

 

  (1) information that is or becomes public other than by breach of these
provisions of this Agreement;

 

  (2) information required to be disclosed in any legal, administrative or
governmental proceeding, or by court order, law or applicable regulation,
provided that, if possible, the Recipient has provided notice to the Disclosing
Party of such requirement to disclose and affords to the Disclosing Party an
opportunity to challenge such disclosure;

 

8



--------------------------------------------------------------------------------

  (3) information that becomes available to the Recipient without any obligation
of confidentiality on Recipient from a source other than the Disclosing Party,
or its representatives or affiliates, as evidenced by written records; or

 

  (4) information that was independently developed by or for the Recipient
without access to the Confidential Information, as evidenced by written records.

 

The Recipient shall have the burden of proving the existence of any of the
foregoing exceptions.

 

  G. Equitable Relief. The Recipient hereby acknowledges that the Disclosing
Party would be irreparably damaged if the Disclosing Party’s Confidential
Information were disclosed to any third party, or utilized in any manner not
permitted herein, which damage could not be adequately compensated for by money
damages. In the event of a breach or threatened breach by the Recipient of the
provisions hereof, the Recipient agrees that the Disclosing Party may seek an
injunction restraining the Recipient from such breach. Nothing herein shall be
construed as prohibiting the Disclosing Party from pursuing any other remedies
available at law or in equity for any breach or threatened breach of this
Agreement.

 

  H. Privacy Laws. All information containing personal data shall be handled in
accordance with all applicable privacy laws, rules and regulations.

 

  7. Intellectual Property.

 

  A. Ownership. The Materials are and shall remain the exclusive property of
BIOMARIN.

 

  B. Inventions. As used here in this Agreement, “Inventions” means any
information, ideas, methods, data, inventions, works, rights, properties,
technology and know-how that is conceived, created, discovered, developed or
invented by CRO, its agents, officers or employees which in any manner use,
arise from, rely on or incorporate the Materials or Confidential Information of
BIOMARIN. CRO shall disclose in writing to BIOMARIN any and all Inventions
promptly upon becoming aware of the existence of such Inventions. CRO represents
that it has taken all reasonable business measures to ensure that all personnel
performing work pursuant to the terms of this Agreement have executed legally
binding agreements necessary to assign to BIOMARIN any and all patent,
copyright, trade secret, trade mark, service mark, know-how and any other
intellectual property rights whatsoever to all Inventions made by such personnel
during the course of their work pursuant to this Agreement (collectively,
“Intellectual Property”).

 

  C. Assignment. CRO agrees to assign, and does hereby assign, to BIOMARIN all
right, title and interest that CRO may have in any of the Intellectual Property.

 

  D. Patent Assistance. CRO shall cooperate with BIOMARIN and execute any and
all applications, assignments or other instruments reasonably necessary to apply
for and obtain letters patent of the United States or of any other country, or
to obtain any recordation of or otherwise protect BIOMARIN’s interest in the
Intellectual Property. BIOMARIN shall compensate CRO for its time reasonably
devoted to such assistance and reimburse CRO for its reasonable expenses
incurred in connection therewith.

 

9



--------------------------------------------------------------------------------

  E. CRO Intellectual Property. All inventions, know-how, trade secrets,
improvements, other intellectual property, computer programs, software
(including codes), databases, applications, data collection, data management
processes, proposals and other documentation, all devoid of BIOMARIN’s Materials
and Confidential Information, laboratory analyses, analytical methods,
procedures and techniques, which are generally used or developed solely by CRO
and not pertaining particularly to any Study, and any improvement, alteration or
enhancement to the same, which are not specifically requested and paid for by
BIOMARIN during the course of performance of the Services, are the exclusive and
confidential property of CRO or the third parties from whom CRO has secured the
right of use (“CRO Intellectual Property”). Notwithstanding anything to the
contrary, Study data are and shall remain the property of BIOMARIN.

 

  F. Non-Exclusive License. In a Scope of Work, CRO may grant BIOMARIN a limited
license to use certain CRO Intellectual Property. To the extent such license is
granted, unless otherwise specified in the Scope of Work, the license shall be a
limited, non-transferable, royalty-free non-exclusive license to use such CRO
Intellectual Property as is required to give BIOMARIN full benefit of the work
product, and for no other purpose, and shall include the right to authorize
others, such as research collaborators, service providers, and reviewing
regulatory agencies, to use such CRO Intellectual Property in connection with
their use of the work product only. BIOMARIN agrees that all such licenses shall
be (i) restricted to use in conjunction with the work product, (ii) if software,
shall only be in object code form which BIOMARIN agrees to hold confidential and
which BIOMARIN agrees that it will not reverse engineer, decompile or
disassemble, copy, translate, adapt, vary or modify; (iii) will not take any
action in conflict with CRO’s ownership interest, and (iv) will indemnify and
hold CRO harmless from any claim with respect to BIOMARIN’s use.

 

  8. Warranties and Representations.

 

  A. General Warranties and Representations. Each party warrants and represents
that (i) it is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation; (ii) it has the power
and authority and legal right to enter into this Agreement and to perform the
obligations hereunder, including under each Scope of Work, and that it has taken
all necessary corporate action to authorize execution of this Agreement; (iii)
all necessary consents, approvals and authorizations of governmental authorities
and other persons required to be obtained have been obtained; (iv) the execution
and delivery of this Agreement will not conflict with or violate any requirement
of any applicable laws or regulations, and do not conflict with or constitute a
default under any contractual obligation enforceable against it.

 

  B.

CRO’s Warranties and Representations. CRO warrants and represents that (i) the
Services will be performed in a Professional manner and that none of the
Services or any part of this Agreement, including any Scope of Work, is or will
be inconsistent with any obligation CRO may have to any other person or entity;
(ii) neither CRO nor any of the Key Personnel has been the subject of any
adverse action by the FDA or other applicable governmental authorities of any
kind whatsoever, including without limitation debarment or disqualification,
and, further that neither CRO nor any of the Key Personnel has received notice
of any kind that it may be the subject of adverse action by the FDA or other
applicable governmental authorities; (iii) neither CRO nor any of the Key
Personnel has ever been convicted of a crime involving theft, fraud, dishonesty
or similar acts and, further, that each of the Key Personnel has the education,
training and experience to

 

10



--------------------------------------------------------------------------------

perform the Services; (iv) no study or site managed by CRO has been the subject
of adverse action by the FDA as a result of CRO’s negligence or misconduct in
the performance of its duties with respect to that study or site; (v) CRO is not
now and never has been the subject of a lawsuit involving negligence,
misconduct, or breach of contract brought by a third party to whom CRO was
engaged to provide services similar to the Services to be provided hereunder,
(vi) in accordance with applicable FDA Guidance for Industry Computerized
Systems Used in Clinical Trials, currently in force, CRO will develop and adhere
to adequate compliance plans for the design, use, operation and maintenance of
CRO’s computer software and hardware that will be utilized to perform the
collection, storage, management and analysis of Study data (“CRO’s Computerized
System”); and (v) CRO’s Computerized System complies with applicable law and
regulations governing computerized systems used in clinical trials. As used
herein, “CRO’s Computerized System” includes software developed by CRO and
software developed by third parties and licensed to CRO.

 

  9. Indemnification.

 

  A. Indemnification by BIOMARIN. BIOMARIN shall hold harmless, defend and
indemnify CRO, its successors in interest, shareholders, directors, officers,
employees, representatives, agents, subsidiaries, affiliates, from and against,
any and all damages, losses, costs, expenses, liabilities, claims, demands,
actions, suits, proceedings, causes of action, accountings, obligations, and
judgments whatsoever, in law or equity, whether civil, criminal, administrative
or investigative, whether pending or threatened, including, without limitation,
reasonable attorneys’ fees and disbursements (“Covered Claims”) incurred in
connection with the conduct of a Study including, without limitation, those
arising before, during or after a Study and relating to actual or alleged
harmful effects of Study drug(s), including comparators and placebos; provided,
however, BIOMARIN shall have no obligation hereunder to the extent any such
claim arises primarily from the negligence or misconduct of CRO or breach of
this Agreement by CRO.

 

  B. Indemnification by CRO. CRO shall hold harmless, defend and indemnify
BIOMARIN, its successors in interest, shareholders, directors, officers,
employees, representatives, agents, subsidiaries, affiliates, from and against,
any and all Covered Claims incurred in connection with the negligence or
misconduct of CRO in the performances of their duties hereunder or other breach
of this Agreement, or of a Scope of Work; provided, however, CRO shall have no
obligation hereunder to the extent any such claim arises primarily from, the
Study Drug or the administration thereof, the negligence or misconduct of
BIOMARIN or a material breach of this Agreement by BIOMARIN.

 

  10. Process for Indemnification.

 

  A.

Defense. The obligation to indemnify a party in accordance with Section 9 is
specifically contingent upon the party seeking indemnification (the “Indemnified
Party”) providing notice of any actual or threatened Covered Claims as soon as
practicable to the party from whom indemnification is sought (the “Indemnifying
Party”) to enable the Indemnifying Party to arrange for and assume control of
defense of such Covered Claims, provided, however, that failure to give prompt
notice shall not limit the Indemnified Party’s rights to indemnification under
this Agreement to the extent that the Indemnifying Party fails to establish that
the Indemnifying Party was prejudiced by such failure. The Indemnifying Party
shall be entitled, at its option, to assume and control the defense or
settlement of any Covered Claims unless (i) the Indemnifying Party fails to
notify the

 

11



--------------------------------------------------------------------------------

Indemnified Party in writing within ten (10) days after the Indemnified Party
has given to the Indemnifying Party notice of the actual or threatened Covered
Claims that the Indemnifying Party will assume the defense of a Covered Claim
and indemnify, defend, and hold harmless the Indemnified Party from and against
the Covered Claims, (ii) counsel for the Indemnified Party determines that there
exists a conflict of interest between the Indemnified Party and the Indemnifying
Party in the conduct of any such defense or settlement, or (iii) the Indemnified
Party determines, in its reasonable discretion, that the Indemnifying Party has
failed to conduct the defense or settlement of such Covered Claims actively and
diligently.

 

  B. Cooperation. The Indemnified Party shall cooperate with the Indemnifying
Party in the investigation, defense and settlement of any Covered Claims when
the latter controls the defense of any such Covered Claims. As long as the
Indemnifying Party is conducting the defense of a Covered Claim, (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Covered Claims, (ii) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Covered Claims without the prior written consent of the
Indemnifying Party, which consent may not be unreasonably withheld, and (iii)
the Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Covered Claims where such settlement
involves an admission of guilt, negligence or wrongdoing by the Indemnified
Party without the prior written consent of the Indemnified Party, which consent
may not be unreasonably withheld.

 

  C. Control by Indemnified Party. In the event any of the conditions in Section
10(A)(i)-(iii) occur, (i) the Indemnified Party may defend against, consent to
the entry of any judgment on, or enter into any settlement with respect to, the
Covered Claims in any manner the Indemnified Party reasonably may deem
appropriate (and the Indemnified Party need not consult with or obtain any
consent from the Indemnifying Party in connection therewith provided that the
Indemnified Party has provided to the Indemnifying Party notice of its intent to
defend against, consent to entry of judgment on, or enter into settlement with
respect to the Covered Claims at least five (5) business days prior thereto);
(ii) the Indemnifying Party will reimburse the Indemnified Party promptly and
periodically, but in no event later than thirty (30) days after a written
request for payment therefor has first been made by the Indemnified Party, for
the costs of defending against the Covered Claims (including reasonable
attorneys’ fees and expenses) and all other amounts for which the Indemnifying
Party is responsible hereunder; and (iii) the Indemnifying Party will remain
responsible for any damages, attorneys’ fees, costs, judgments, fines and
amounts paid in settlement, that the Indemnified Party may incur resulting from,
arising out of, relating to, in the nature of, or caused by the Covered Claims
to the fullest extent provided in this Agreement.

 

  D. Non-exclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any other rights to which the Indemnified Party may be
entitled under this Agreement, any other agreement, applicable law, or
otherwise.

 

  11. Independent Contractors.

 

The parties hereto are independent contractors. Neither party shall have any
authority to, or offer or agree to, incur or assume any obligations or
commitments in the name of, or on behalf of, the other party, except as
expressly provided herein. CRO will be solely

 

12



--------------------------------------------------------------------------------

responsible for all FICA taxes and all obligations to governments or other
organizations arising out of this Agreement, and CRO acknowledges that no income
or other taxes shall be withheld or accrued by BIOMARIN for the benefit of CRO
or any of its employees. Unless BIOMARIN has provided prior written approval,
CRO shall not use any contractors to perform CRO’s obligations hereunder; except
that, CRO may subcontract with clinical research associates (CRA) provided that
CRO remains responsible for the performance of such subcontracted CRAs.
Specifically, CRO shall be solely responsible for injuries and damages of any
kind whatsoever that result from the actions of its employees, agents and
subcontractors.

 

  12. Insurance.

 

  A. CRO Insurance. CRO shall secure and maintain, in full force and effect
throughout the term of this Agreement, insurance coverage for Contract Research
Organization Errors or Omissions and Electronic Errors or Omissions and
Professional Liability insurance appropriate for the conduct of CRO’s business
in amounts sufficient in view of industry standards but in no event less than
Ten Million Dollars ($10,000,000) per claim and in the annual aggregate. Such
insurance shall be occurrence-based and purchased from a reputable insurer with
a rating of A or better by A.M. Best or similar reputable rating agency to cover
claims accruing during the term of this Agreement. CRO shall provide a
certificate of insurance upon BIOMARIN’s written request.

 

  B. BIOMARIN Insurance. BIOMARIN shall secure and maintain, in full force and
effect throughout the term of this Agreement, insurance coverage for clinical
trials in amounts sufficient in view of industry standards but in no event less
than Fifteen Million Dollars ($15,000,000) per claim and total aggregate. Such
insurance shall be purchased from a reputable insurer to cover claims accruing
during the term of this Agreement. BIOMARIN shall provide a certificate of
insurance upon CRO’s written request.

 

  C. Notice. Both parties shall immediately notify the other in writing no less
than thirty (30) days in advance, in the event the insurance coverage required
to be maintained pursuant to this Agreement is proposed to be materially
modified, cancelled, not renewed or otherwise terminated.

 

  13. Regulatory Inspections; Audits.

 

  A. Regulatory Matters. Each party acknowledges that the other party may
respond independently to any regulatory correspondence or inquiry in which such
party or its affiliates is named. Each party, however, shall: a) notify the
other party in writing immediately of any governmental or regulatory inspection
or inquiry concerning any Study, including, without limitation, inspections of
investigational sites or laboratories; b) forward to the other party copies of
any correspondence from any regulatory or governmental agency relating to any
Study; and, c) obtain the written consent of the other party, which will not
unreasonably be withheld, before referring to the other party or any of its
affiliates in any regulatory correspondence. Each party will be given the
opportunity to have a representative present and participate during a regulatory
inspection relating to any Study. Each party, however, acknowledges that it may
not direct the manner in which the other party fulfills its obligations to
permit inspection by governmental entities.

 

13



--------------------------------------------------------------------------------

  B. Regulatory Audits. Each party agrees that, during an inspection by a
regulatory authority concerning any Study, it will not disclose information and
materials that are not required to be disclosed to such agency, without the
prior consent of the other party, which shall not be unreasonably withheld. Such
information and materials includes, but are not limited to, the following: 1)
financial data and pricing data; 2) sales data (other than shipment data); and,
3) personnel data (other than data as to qualification of technical and
professional persons performing functions subject to regulatory requirements).

 

  C. Audit of CRO. During the term of this Agreement, CRO will permit BIOMARIN’s
representatives at BIOMARIN’s expense to examine or audit the Services performed
hereunder and the facilities at which the Services are provided upon reasonable
advance notice during regular business hours to determine that the Services are
being provided in a Professional manner and in accordance with applicable law
and regulation and this Agreement and that the facilities are adequate. Without
limiting the generality of the foregoing, CRO shall fully cooperate with
BIOMARIN’s representatives in conducting such examination or audit and shall
provide access to any data, information, records or systems necessary or
desirable to conduct such audit and shall permit BIOMARIN to make copies of any
such data, information or records, subject to the confidentiality provisions of
this Agreement.

 

  14. Dispute Resolution.

 

  A. Governing Law. The validity, interpretation, and performance of this
Agreement will be determined in accordance with the laws of the State of
California without regard to its conflicts of laws rules and principles.

 

  B. Resolution of Disputes. The parties shall first attempt to settle any and
all disputes arising out of or in connection with or relating to the execution,
interpretation, performance, or nonperformance of this Agreement or any other
certificate, agreement, or other instrument between, involving, or affecting the
parties (including the validity, scope, and enforceability of this arbitration
agreement) (each, a “Dispute”) through good faith negotiation before resorting
to arbitration.

 

  C. Arbitration. Should the parties be unable in good faith to resolve such
Dispute by way of good faith negotiation within twenty (20) days, such Dispute
shall be solely and finally settled by confidential, binding arbitration before
a panel of three arbitrators appointed in accordance with the Commercial Rules
of the American Arbitration Association (the “Rules”); provided, however, that
in the event of conflict between the Rules and the terms of this Agreement, the
terms of this Agreement shall govern. The arbitration panel shall render its
award based on the explicit terms of this Agreement; and in instances where it
is silent, on the basis of strict principles consistent with terms of the
Agreement. To commence arbitration of any such dispute, the party desiring
arbitration shall notify the other party in writing in accordance with the
Rules. The place of arbitration shall be San Francisco, California, and the law
applicable to the arbitration procedure shall be the Federal Arbitration Act (9
USC § 2). To commence arbitration of any such dispute, the party desiring
arbitration shall notify the other party in writing in accordance with the
Rules. Each party shall choose one arbitrator and the two arbitrators shall
choose the third member of the panel.

 

14



--------------------------------------------------------------------------------

  D. Exclusive Remedy. The parties agree that the award of the arbitration panel
shall (1) be the sole and exclusive remedy between them regarding any claims,
counterclaims, or issues presented to the arbitrator; (2) be final and subject
to no judicial review, except as otherwise as required by applicable law; and
(3) be made and shall promptly be payable in U.S. dollars free of any tax,
withholding, deduction, or offset. The parties further agree that any costs,
fees (including reasonable attorney’s fees and disbursements), or taxes incident
to enforcing the award shall, to the maximum extent permitted by law, be charged
against the party resisting such enforcement. The parties hereto agree that
judgment on the arbitration award may be entered and enforced in any court
having jurisdiction over the parties or their assets.

 

  E. Payment. Initial payment of arbitration filing fees, arbitration
administrative fees, arbitration expenses, and arbitrators’ compensation, shall
be made in accordance with the Rules. However, the prevailing party, as
determined by the arbitrators, shall be entitled to reimbursement of the
arbitration filing fees, arbitration administrative fees, arbitration expenses,
and arbitrator’s compensation, and reasonable attorney’s fees, costs and
expenses associated with the arbitration.

 

  F. Equitable Relief. Nothing in this Section 14 shall be construed to restrict
either party’s right to seek and obtain injunctive relief in a court of
competent jurisdiction in the event a party has breached or threatens to breach
any of its obligations under Section 6 or Section 7.

 

  15. Miscellaneous.

 

  A. Binding Agreement. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns; provided, however, that CRO shall not transfer
or assign its rights or delegate its duties under this Agreement without the
prior written consent of BIOMARIN. Any such assignment or delegation in
violation of this Section 15(A) shall be null and void.

 

  B. Force Majeure. A party shall be excused from performing its obligations
hereunder if its performance is directly delayed or prevented by any cause
beyond such party’s reasonable control including, but not limited to, acts of
God, fire, explosion, weather, disease, war, insurrection, civil strife, riots,
government action, or power failure; provided that (a) the delayed or prevented
party (i) gives the other party written notice of such cause promptly, and in
any event within fifteen (15) days of discovery thereof, and (ii) uses its
reasonable best efforts to perform its obligations notwithstanding such
circumstances. Performance shall be excused only to the extent of and during the
reasonable continuance of such cause if such cause continues to directly delay
or prevent performance. Any deadline or time for performance of a Service
falling due during or subsequent to the occurrence of any of the causes referred
to herein shall be extended for a period of time equal to the period such cause
delayed or prevented the affected party from performing its obligation
hereunder. Suspension by a party of its obligations hereunder during a force
majeure event shall not constitute a breach of this Agreement or such
obligations hereunder, nor shall a party have any liability to the other party
for such suspension. If an event of force majeure extends for a period exceeding
twenty (20) days, BIOMARIN may, at its sole option, elect to terminate this
Agreement or the applicable Scope of Work, in which case the provisions of
Section 5(B) shall apply.

 

15



--------------------------------------------------------------------------------

  C. Amendments. This Agreement may be modified or amended only by a writing
executed by both parties hereto.

 

  D. Notices. All notices shall be in writing and shall be personally delivered
or sent by certified mail, return receipt requested, to the parties at the
addresses set forth above or at such other addresses as may be furnished in
writing to the other party hereto. Notices to CRO shall also be sent to:

 

Kendle International Inc.

Attn: Office of General Counsel

441 Vine Street, 1200 Carew Tower

Cincinnati, Ohio 45202

(513) 381-5550

(513) 562-1746

 

Notices to BIOMARIN:

 

BioMarin Pharmaceutical Inc.

371 Bel Marin Keys Blvd., Suite 210

Novato, CA 94949

Attention: Stuart Swiedler

With a copy to: Eric Davis, Esq.

Tel: (415) 884-6700

Fax: (415) 382-7889

 

Notices shall be deemed given on the date of actual receipt.

 

  E. Waiver. The waiver or breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any other term or condition
hereof. The failure in any one or more instances of a party to insist upon
performance of any of the terms, covenants or conditions of this Agreement, to
exercise any right or privilege conferred in this Agreement, or the waiver by
said party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.

 

  F. Surviving Provisions. The termination or expiration of this Agreement shall
not relieve either party of its obligations to the other with respect to (a)
maintaining the confidentiality of Confidential Information, (b) assignment of
Inventions and assistance with respect thereto, or (c) indemnification.

 

  G. Entire Agreement. This Agreement, together with all exhibits and
attachments hereto and thereto, constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. There are no
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions between the parties with respect to the subject
matter hereof. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

  H. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

  I. Further Assurances. The parties each agree to execute additional
instruments and documents and to do all such further things as the other party
may reasonably require in order to carry out the intent of this Agreement. In
addition, the parties agree to reasonably cooperate with one another in
connection with the execution of the other parties’ obligations hereunder.

 

  J. Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

  K. Publicity. Except as required by law, neither party shall use the name of
the other party or of any Agent thereof for purposes of publicizing this
Agreement or any Project performed hereunder, or for any other public disclosure
purposes without the prior written consent of the other party.

 

  L. Use of Copyrighted Materials. If in connection with a Scope of Work,
BIOMARIN requests CRO to make and/or distribute copies of copyrighted materials
such as journal articles or excerpts from publications, CRO agrees to pay the
cost of any copyright fees incurred by CRO that are necessary for CRO to produce
and distribute such copies and BIOMARIN agrees to reimburse CRO for such costs.
BIOMARIN shall indemnify CRO for any and all damages, losses, and costs,
including, without limitation, reasonable attorneys’ fees, which CRO incurs as a
result of making and/or distributing copyrighted material pursuant to BIOMARIN’s
request.

 

  M. Construction. The captions of sections in this Agreement are for
convenience only, and this Agreement shall not be construed or interpreted by
reference to such captions. All references to sections, exhibits or schedules
refer to the sections of this Agreement, unless the context clearly indicates
otherwise.

 

  N. Non-Solicitation. Both parties agree that during the term of this Agreement
and for a period of one (1) year thereafter or, if not enforceable, the maximum
length of time enforceable under law, neither party shall directly recruit
employees of the other party without the prior written consent of the other
party.

 

[remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

KENDLE INTERNATIONAL INC.

By:

 

/s/ Karl Brenkert

--------------------------------------------------------------------------------

Name:

 

Karl Brenkert III

Title:

 

Senior Vice President & CFO

Date:

 

10-21-04

BIOMARIN PHARMACEUTICAL INC.

By:

 

/s/ Stuart J. Swiedler

--------------------------------------------------------------------------------

Name:

 

Stuart J. Swiedler

Title:

 

Vice President Clinical Affairs

Date:

 

10/20/04

 

Exhibit A-1—A-3 –Protocol Title Pages

Exhibit B- Scope of Work No. 1

 

18



--------------------------------------------------------------------------------

EXHIBIT A-1—A-3

 

19



--------------------------------------------------------------------------------

EXHIBIT B

 

Scope of Work No. 1

 

This Scope of Work No. 1 (“Scope of Work Exhibit No. 1”) is by and between
BioMarin Pharmaceutical Inc. having a place of business at 105 Digital Drive,
Novato CA 94949 (hereinafter, “BioMarin”), and Kendle International, Inc. having
a place of business at 441 Vine Street, Suite 1200, Cincinnati, OH 45202 (“CRO”
or “Kendle”) and relates to the CRO Services Agreement dated the 15th day of
September, 2004, (the “CRO Agreement”).

 

WHEREAS, pursuant to the CRO Agreement, CRO has agreed to conduct certain
Services in connection with one or more clinical studies, which are conducted in
support of regulatory approval of Phenoptin, which Services are to be more
particularly described in a Scope of Work, such as this one; and

 

WHEREAS, the parties wish to set forth herein the Services which CRO shall
perform with respect to the sites referenced in Attachment 3 hereto and related
study budget and payment schedules set forth in Attachment 2.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereby agree as follows:

 

1. Scope of Work No. 1 / Capitalized Terms.

 

This Scope of Work No. 1 and the research contemplated herein is subject to the
terms and provisions of the CRO Agreement. Capitalized terms used herein that
are not otherwise defined shall have the meaning ascribed to them in the CRO
Agreement.

 

2. Scope of Services / Transferred Obligations.

 

The Scope of Services to be performed by CRO pursuant to this Scope of Work No.
1, including without limitation all Sponsor obligations that are to be
transferred to CRO, are set forth in Attachment 1, attached hereto, which is
incorporated by reference.

 

3. Study Budget / Payment Schedule.

 

The Study Budget and Payment Schedule for the Services to be performed pursuant
to this Scope of Work No.1, is set forth in Attachment 2, attached hereto, which
is incorporated by reference. Modifications to the Study Budget may be made in
accordance with the Risk/Reward program set forth in Attachment 4, attached
hereto, and incorporated by reference.

 

4. Approved Affiliates / Key Personnel.

 

As provided by the CRO Agreement, all Key Personnel and Approved Affiliates who
may be performing work pursuant to this Scope of Work No. 1 are specifically
listed in Attachment 1, attached hereto, which is incorporated by reference.

 

20



--------------------------------------------------------------------------------

5. Protocols.

 

The Protocols have been previously provided to CRO and are incorporated herein
by reference. Summaries of each Studies for which the Services will be performed
pursuant to this Scope of Work No. 1 is set forth in Attachment 3, attached
hereto, which is incorporated by reference.

 

6. Term.

 

The term of this Scope of Work No. 1 shall commence on the date of execution and
shall continue until the Services described in Attachment 1 are completed,
unless this Scope of Work No.1 is terminated in accordance with the CRO
Agreement.

 

7. Amendments.

 

No modification, amendment, or waiver of this Scope of Work No. 1 shall be
effective unless in writing and duly executed and delivered by each party to the
other and otherwise in accordance with Section 3 of the CRO Agreement.

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

BIOMARIN PHARMACEUTICAL INC.   KENDLE INTERNATIONAL, INC.

By:

 

/s/ Stuart Swiedler

--------------------------------------------------------------------------------

 

/s/ Karl Brenkert

--------------------------------------------------------------------------------

   

                        (signature)

           

By:

 

Karl Brenkert III

--------------------------------------------------------------------------------

Stuart Swiedler, MD, PhD

 

Its:

 

Senior Vice President and CFO

Vice President, Clinical Affairs

       

Date: 10/20/04

 

Date: 10/21/04

 

21



--------------------------------------------------------------------------------

ATTACHMENT 1

 

TO SCOPE OF WORK NO. 1

 

TO CRO SERVICES AGREEMENT BY AND AMONG BIOMARIN

PHARMACEUTICAL INC. AND KENDLE INTERNATIONAL, INC., DATED

15 SEPTEMBER, 2004

 

SCOPE OF SERVICES / TRANSFER OF OBLIGATIONS / KEY PERSONNEL /

APPROVED AFFILIATES

 

[*****]